Title: To Thomas Jefferson from Joshua Barney, 24 September 1805
From: Barney, Joshua
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore Sept. 24th 1805
                  
                  My intentions respecting the “Regulations of a Navy Yard” sent you, was, for you to use them as you should think proper. I have no Objections to the Secretary of the Navy, or to any other persons seeing them, I only wished that thier coming from me might not be known, at present; As it is your Intention to communicate them to the Secretary I shall esteem it a favor, that you will have them copied, so that my hand writing may not appear.
                  I have the honour to be your Obt Servt.
                  
                     Joshua Barney
                     
                  
               